DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 – 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuntawala et al. (“Preliminary Aerodynamic Shape Optimization Of A Blended-Wing-Body Aircraft Configuration”).
Regarding claim 25, Kuntawala et al. discloses a blended wing body (BWB) aircraft (Fig. 4) comprising: an airfoil shaped center body; and a pair of wings extending from opposed sides of the center body; wherein the aircraft has a maximum chord length defined longitudinally by the center body; wherein the aircraft has a span direction, and a maximum half-span length defined along the span direction from a centerline of the center body to a tip of one of the wings (seen in Fig. 4’s plan view, front view, and side view); wherein a normalized half-span value for each profile section of the aircraft is defined by a ratio between a distance along the span direction from the centerline to the profile section, and the maximum half-span length. Kuntawala et al. does not explicitly describe a region of the aircraft defined by normalized half-span values from 0.1 to 0.2 has a normalized chord having a dimensionless rate of change from -3.5 to -5.1, the normalized chord being defined by a ratio of a chord length within the region to the maximum chord length, the rate of change of the normalized chord length defined by a dimensionless ratio of a variation in the normalized chord to a variation in the normalized half 
	 Regarding claims 26 to 29, similarly, it would have been an obvious matter of design choice to select the ratios recited in claims 26 to 29 in the geometric considerations of the blended wing body of Kuntawala et al., since applicant has not disclosed that these various ratios taught by the applicant solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the aspect ratios chosen by Kuntawala et al. Furthermore, Kuntawala et al. fails to show criticality for the selected ratio values and one of ordinary skill in the art would find it obvious to choose an aspect ratio that is best suited to optimize the internal volume constraints based on the minimum external bounds of the aircraft (page 3, “Internal Volume Constraints”).
	Regarding claim 30, Kuntawala et al. fails to specify that the center body includes an interior cabin having a usable volume of at most 4500 ft3. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a usable cabin volume of at most 4500 ft3, since it has been held that discovering an optimum value of a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and in order to not compromise the sizing and weight considerations of the BWB.
Regarding claim 31, Kuntawala et al. discloses that the interior cabin has a maximum length defined longitudinally and a maximum width defined perpendicularly to the maximum length, a cabin aspect ratio of the maximum length to the maximum width being at most 4 (Table 3).  
Regarding claim 32, Kuntawala et al. discloses a reference line being defined perpendicularly to a direction defined by a maximum thickness of the center body at a mid-point of the maximum thickness, the reference line extending fore-to-aft in relation to the center body, a part of each of the wings having a leading edge located a first distance below the reference line, but fails to specify that the first distance being measured along the direction defined by the maximum thickness and corresponding to at least 10% of the maximum thickness.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made such that the first distance corresponds to at least 10% of the maximum thickness, since doing so would allow the other design considerations and constraints regarding aspect ratio, weight, and internal volume to be obtained, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642